Name: Commission Regulation (EC) No 1390/94 of 17 June 1994 laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the application of the import arrangements for fresh, chilled or frozen beef provided by the European Agreements between the Community and the Republic of Poland and the Republic of Hungary and by the Interim Agreement with the former Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  Europe;  animal product
 Date Published: nan

 No L 152/20 Official Journal of the European Communities 18 . 6 . 94 COMMISSION REGULATION (EC) No 1390/94 of 17 June 1994 laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the application of the import arrangements for fresh, chilled or frozen beef provided by the Europe Agreements between the Community and the Republic of Poland and the Republic of Hungary and by the Interim Agreement with the former Czech and Slovak Federal Republic continue to assume all obligations arising from all agree ­ ments between the Czech and Slovak Federal Republic and the Eurpean Communities, and in particular from the Interim Agreement ; whereas the said Interim Agreement was amended by additionnal protocols and by Supple ­ mentary Protocols concluded with the Czech Republic and the Slovak Republic ; Whereas the protocols respective to the said Agreements lay down that the quantities of fresh, chilled or frozen beef falling within CN codes 0201 and 0202 specified in Annexes Xb and XHIb respectively to the Agreements are to be subject to a reduction of 60 % in the levy and in the Common Customs Tariff (CCT) duty from 1 July 1993 and that the quantities fixed in tonnes for the year 1995 are applicable from 1 July 1994 to 30 June 1995 ; Whereas to ensure the regularity of imports of the quanti ­ ties fixed for year 4, those quantities should be spread over the period 1 July 1994 to 30 June 1995 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Economic Communities and their Member States, of the one part, and the Republic of Hungary (') of the other part, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland (2), of the other part, and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic (3), of the other part, as amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof, Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary and the Republic of Poland, of the other part, entered into force on 1 February 1 994 ; whereas, pending the entry into force of the Association Agreement concluded with the former Czech and Slovak Federal Republic, the Community has decided to apply with effect from 1 March 1992 an interim agreement concluded with the aforesaid country, hereinafter referred to as 'Interim Agreement' ; Whereas the Czech and Slovak Federal Republic was dissolved with effect from 1 January 1993 ; whereas, as successor States to the Czech and Slovak Federal Repu ­ blic, the Czech Republic and the Slovak Republic will Whereas provision is also made for the quantities of meat exported from one of the four beneficiary countries in the context of triangular operations receiving Community financial assistance to be deducted from the available quantities ; whereas, therefore, provision should be made for calculation mechanisms to take account of those operations ; Whereas, while recalling the provisions of the Agree ­ ments intended to guarantee the origin of the product, the system should be managed on the basis of import licences ; whereas, to that end, detailed rules should be laid down concerning, in particular, the submission of applications and the information which must be included on the applications and licences, notwithstanding certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricul ­ tural products (5), as last amended by Regulation (EEC) No 3519/93 (6), and of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export (') OJ No L 319, 21 . 12. 1993, p. 1 . O OJ No L 319, 21 . 12. 1993, p. 4. (3) OJ No L 56, 29. 2. 1992, p. 9 . (4) OJ No L 200, 10 . 8 . 1993, p. 5. O OJ No L 331 , 2. 2. 1988, p. 1 . (6) OJ No L 320, 22. 12. 1993, p. 16 . 18 . 6. 94 Official Journal of the European Communities No L 152/21 second or third period specified in the previous paragraph is less than the available quantity, the quantity remaining shall be added to the quantity available for the following period. Article 2 licences in the beef and veal sector ('), as last amended by Regulation (EEC) No 1084/94 (2); whereas it should also be laid down that the licences are to be issued after a delay for consideration and, where necessary, with the application of a single percentage reduction ; Whereas, in order to ensure efficient management of the system, provision should be made for the security in respect of the import licences under the said system to be fixed at ECU 10 per 100 kilograms ; whereas the risk of speculation inherent in the system in question in the beef and veal sector requires that access to the system should be subject to precise conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : 1 . The reduced import levy applicable to beef and veal shall amount to 60 % of the full rates applying on the day of acceptance of the declaration of release for free circulation. 2. In order to qualify under the import arrangements : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authori ­ ties of the Member State concerned that they have been active in trade in beef and veal with third coun ­ tries during the last 12 months and are entered in the official register of a Member State ; (b) licence applications may be presented only in the Member State in which the applicant is registered ; (c) licence applications must cover at least 15 tonnes of meat by product with and at most the quantity avai ­ lable for the period in question ; (d) Section 7 of licence applications and licences shall show the country of provenance and Section 8 shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (e) Section 20 of licence applications and licences shall show one of the following : Reglamento (CE) n ° 1390/94, Forordning (EF) nr. 1390/94, Verordnung (EG) Nr. 1390/94, Kavovicjp,6&lt;; (EK) apiO. 1390/94, Regulation (EC) No 1390/94, Reglement (CE) n ° 1390/94, Regolamento (CE) n. 1390/94, Verordening (EG) nr. 1390/94, Regulamento (CE) n? 1 390/94 ; (f) Section 24 of licences shall show one of the follo ­ wing : Article 1 1 . The quantity of beef which may be imported from 1 July 1994 to 30 June 1995 within the framework of the import arrangements established in Agreement shall be fixed at :  5 200 tonnes for meat originating in Poland,  6 200 tonnes for meat originating in Hungary,  2 500 tonnes for meat originating in the Czech Repu ­ blic,  1 250 tonnes for meat originating in the Slovak Repu ­ blic. 2. The abovementioned quantities shall be staggered over the year as follows :  25 % during the period 1 July to 30 September 1994,  25 % during the period 1 October to 31 December 1994,  25 % during the period 1 January to 31 March 1995,  25 % during the period 1 April to 30 June 1995. From the quantities available during the last period shall be deducted the quantities which are the subject of the triangular operations referred to in Annexes Xb to the Agreements with Poland and Hungary and in Annexes XUIb to the Supplementary Protocols to the Agreement with the former CSFR. However, the total quantities avai ­ lable for year 4 may not be less than the minimum quan ­ tities indicated therein. 3. If, during year 4, the quantity for which applications for import licences have been submitted for the first, ExacciÃ ³n reguladora, y derecho del AAC tal como establece el Reglamento (CE) n ° 1390/94, Importafgift og FTT-told i henhold til til forordning (EF) nr. 1390/94, AbschÃ ¶pfung und Zoll des GZT gemÃ ¤Ã  Verordnung (EG) Nr. 1390/94, Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã ¹ Ã ´Ã ±Ã Ã ¼Ã Ã  Ã Ã ¿Ã Ã Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1390/94, (') OJ No L 241 , 13. 9 . 1980, p. 5. O OJ No L 120, 11 . 5 . 1994, p. 30 . No L 152/22 Official Journal of the European Communities 18. 6. 94 Levy and CCT duty as provided for in Regulation (EC) No 1390/94, Prelevement et droit du TDC comme prÃ ©vus par le rÃ ¨glement (CE) n0 1390/94, Prelievo e dazio della TDC a norma del regolamento (CE) n. 1390/94, Heffing en recht van het GDT overeenkomstig Veror ­ dening (EG) nr. 1390/94, Direito nivelador e direito da PAC previstos no Regu ­ lamento (CE) n? 1390/94. 3. Notwithstanding Article 8 (2) of Regulation (EEC) No 2377/80, Section 16 of licence applications and licences may include one or more subheadings of CN codes 0201 and 0202. sion shall fix a single percentage reduction in quantities applied for. 5. Subject to a decision to accept applications by the Commission, licences shall be issued on :  26 July 1994,  26 October 1994,  26 January 1995,  26 April 1995. 6. Licences issued shall be valid throughout the Community. Article 4 1 . Regulations (EEC) No 3719/88 and (EEC) No 2377/80 shall apply. 2. However, in the case of quantities imported pursuant to Article 8 (4) of Regulation (EEC) No 3719/88, the full levy and the normal CCT duties shall be collected on quantities in excess of those stated on the import licence. 3. Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 3719/88, import licences issued pursuant to this Regulation shall not be transferable. 4. Notwithstanding Articles 4 and 6 of Regulation (EEC) No 2377/80, the security or import licences shall be ECU 10 per 100 kilograms by weight of product and the term of validity of licences issued in respect of the latest period specified in Article 1 (2) shall expire on 30 June 1995. Article 5 The products shall be released for free circulation on presentation of an EUR. 1 movement certificate issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreements. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. Article 3 1 . Licence applications may be lodged only :  from 1 to 11 July 1994,  from 1 to 10 October 1994,  from 4 to 10 January 1995,  from 1 to 10 April 1995. 2. Where the same applicant lodges more than one application relating to the same country of origin, all applications from that person shall be inadmissible. 3. The Member States shall notify the Commission of the applications lodged not later than the fifth working day following the end of the period for submission of applications. Such notification shall comprise a list of applicants and quantities applied for as well as countries of origin of the products. All notifications, including notifications of invalid appli ­ cations, shall be made by telex or fax, using the model in Annex I to this Regulation, where applications have been made. 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1994. For the Commission Rene STEICHEN Member of the Commission 18 . 6 . 94 Official Journal of the European Communities No L 152/23 ANNEX (Application of Regulation (EC) No 1390/94) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR Fax (32-2) 296 60 27 Date period APPLICATION FOR IMPORT LICENCES AT REDUCED LEVY AND COMMON CUSTOMS TARIFF (CCT) DUTY Member State : Country of origin Serial number Applicant (name and address) Quantity (tonnes) Poland Total quantity applied for : Hungary Total quantity applied for : Czech Republic Total quantity applied for : Slovak Republic Total quantity applied for : Total for the four countries Member State : Fax No Tel